Citation Nr: 0614544	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-11 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which awarded the 
veteran service connection, with a 30 percent initial rating, 
for PTSD.  


FINDINGS OF FACT

The veteran's PTSD results in a flattened or depressed 
affect, impairment of short-term memory and abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective social 
relationships.  


CONCLUSION OF LAW

The criteria for the award of an initial rating of 50 percent 
and no higher for the veteran's PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to VA benefits via 
November 2002, January 2003, and February 2005 letters, the 
April 2003 rating decision and subsequent rating decisions, 
the statement of the case (SOC), and the supplemental 
statements of the case (SSOCs).  In addition, the RO letters, 
the SOC, and SSOC provided the veteran with specific 
information relevant to the VA's duty to notify.  Thus, no 
further notices are required.  See Quartuccio, supra.   

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Records 
have been received from the Gainesville and Jacksonville VA 
medical centers, as well as the veteran's private physician.  
Thus, the Board finds that no additional evidence which may 
aid the veteran's claim or might be pertinent to the bases of 
the claim has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to the 
claim addressed in this decision.    By the informational 
letter, the rating decisions, the SOC, the Board remand, and 
the SSOCs, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claim discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran is seeking an increased 
rating, not service connection.  As was noted above, he has 
already been provided with notice of what type of information 
and evidence was needed to substantiate his increased rating 
claim.  While he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, while the Board concludes below that an increased 
initial rating is warranted for the veteran's PTSD, the RO, 
as the agency of original jurisdiction, will assign an 
effective date for this award.  Thereafter, the veteran 
retains the right to appeal any effective date assigned by 
the RO.  Thus, the veteran is not prejudiced by Board 
consideration of his pending appeal at this time.  

The veteran seeks an initial rating in excess of 30 percent 
for his PTSD.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (West 2002).  However, when the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2005).  

The veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code 9411, which in turn refers to the 
general schedule for psychiatric disability.  Under this 
schedule, a 50 percent rating is assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  

The rating criteria provide that a 70 percent rating be 
granted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships. 

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

Upon receipt of the veteran's claim, he underwent a VA 
psychiatric examination in April 2003.  His military records 
confirm he was involved in combat in Vietnam during service, 
and received the Purple Heart for wounds sustained from a 
mortar round.  He continued to experience intrusive memories 
and nightmares of this event.  He reported a history of 
depressive symptoms, especially following his retirement from 
work as a lineman for a local utility in 1997, after 30 
years' work.  He also reported poor sleep and concentration.  
Currently, he lived with his grown daughter, and was 
previously married four times; each marriage ended in 
divorce.  On objective examination the veteran was fully 
alert and oriented, with no impairment of thought processes.  
He was casually and cleanly dressed.  His speech was of 
normal rate and tone, and logical.  His mood was dysphoric.  
Short-term memory was moderately impaired, but long-term 
memory was intact.  He reported some auditory hallucinations 
consisting of his name being called out and other 
conversation he cannot make out.  He denied visual 
hallucinations.  He also reported suicidal and homicidal 
thoughts, but no intent or plans.  He tended to avoid most 
social situations, although he had a few friends who were 
fellow veterans, and he met them on occasion.  He had little 
interest in most recreational activities.  He was bothered by 
crowds and loud noises, and experienced both hyper-vigilance 
and hyper-irritability.  The examiner confirmed a diagnosis 
of PTSD, chronic, and described the veteran's symptoms as 
"significant."  However, he was competent to manage his 
financial benefits.  A Global Assessment of Functioning (GAF) 
score of 55 was assigned.  The Global Assessment of 
Functioning is a scale reflecting the subject's 
psychological, social, and occupational functioning.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or co-workers).  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV) (4th Ed.).  

Another VA psychiatric examination was afforded the veteran 
in January 2005.  He stated that his symptoms were "not too 
good . . . [and] getting worse" recently.  He continued to 
experience intrusive thoughts and nightmares of the Vietnam 
war, especially of the time he was wounded.  He also had 
hypervigilance and trouble sleeping, and avoided crowds and 
most social situations.  He continued to live with one grown 
daughter, but reported occasional visits with a female 
friend.  He also performed household tasks around his 
residence.  On objective examination he was clean and 
casually groomed.  He was cooperative with the examiner.  His 
speech was normal in rate and tone, and this thought 
processes were goal-directed and coherent.  Thought content 
was appropriate.  His affect was slightly depressed.  
Auditory hallucinations related to his Vietnam experiences 
were also reported.  He denied suicidal or homicidal thoughts 
or plans.  Remote memory was within normal limits but recent 
memory was slightly impaired.  Concentration and abstract 
thought were also impaired.  He denied any current or recent 
legal problems.  PTSD and major depressive disorder were 
confirmed, and a GAF score of 60 was reported.  His symptoms 
were characterized as moderate, and he was found competent to 
handle his financial benefits.  

The veteran has also received VA outpatient treatment the 
past several years for his PTSD.  He also takes medication 
for this disability.  He has reported such symptoms as 
flashbacks, nightmares, poor sleep, and feelings of 
depression.  At all times of record, he has been alert and 
fully-oriented, with adequate dress and grooming.  His mood 
has generally been depressed, but he has denied any recent 
suicidal or homicidal thoughts or plans.  He has also denied 
persistent delusions or visual hallucinations.  Private 
treatment records from G.E.P., M.D., the veteran's general 
practice physician, indicate the veteran's depression 
symptoms are "severe", with heightened anger and social 
isolation.  

After considering the totality of the record, the Board finds 
a 50 percent initial rating for PTSD is warranted.  
Specifically, the April 2003 and January 2005 VA examination 
reports indicate such symptoms as a flattened or depressed 
affect, impairment of short-term memory, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  He has exhibited social isolation, 
hypervigilance, heightened anger and irritability, a 
consistently depressed mood, and auditory hallucinations.  He 
has also been divorced four times, and reported little social 
contact with others, indicating difficulty maintaining social 
relationships.  In light of 38 C.F.R. §§ 4.3 and 4.7, an 
initial rating of 50 percent is warranted for the veteran's 
PTSD.  

However, the evidence does not show a degree of impairment as 
would warrant a 70 percent initial rating.  While the veteran 
has reported suicidal and homicidal ideation in the past, he 
has denied any such thoughts or plans more recently.  He also 
has no legal difficulties related to his PTSD.  He has denied 
any obsessive rituals which interfere with routine 
activities, and his speech has not been intermittently 
illogical, obscure, or irrelevant at any time of record; 
according to the April 2003 and January 2005 VA examination 
reports and his outpatient treatment records, the veteran is 
able to converse in an intelligent and coherent manner.  He 
has also not reported near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; while he does have significant 
bouts of depression, he remains able to manage his own 
household and perform general house-keeping tasks.  He has 
also not reported impaired impulse control (such as 
unprovoked irritability with periods of violence), and he has 
no history of drug or alcohol abuse.  He has been alert and 
fully oriented at all times of record, with no spatial 
disorientation.  His personal appearance and hygiene have 
also been good.  All examiners of record have found him to be 
competent to manage his own personal finances and household.  
While he has denied significant social interaction, he 
continues to live with his grown daughter, and has some 
social interaction with some friends and fellow veterans.  
Finally, he has been assigned GAF scores of between 55-60, 
indicative of moderate impairment.  Overall, the 
preponderance of the evidence is against a 70 percent rating 
for the veteran's PTSD.  Additionally, as the veteran's 50 
percent rating represents the highest level of disability 
during the pendency of this appeal, a staged rating is not 
warranted at the present time.  See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's PTSD has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the evidence supports a 50 percent rating and 
no higher for the veteran's PTSD.  As a preponderance of the 
evidence is against the award of an initial rating beyond 50 
percent, the benefit of the doubt doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

An initial rating of 50 percent for PTSD is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


